Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  October 14, 2014                                                                    Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  149622(44)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  ASSOCIATED BUILDERS AND                                                          Bridget M. McCormack
  CONTRACTORS,                                                                           David F. Viviano,
                                                                                                       Justices
           Plaintiff-Appellant,                              SC: 149622
                                                             COA: 313684
  v                                                          Ingham CC: 12-000406-CZ

  CITY OF LANSING,
             Defendant-Appellee.
  _________________________________/

          On order of the Chief Justice, the motion of the Michigan Building and
  Construction Trades Council and the Michigan State AFL-CIO to participate as amici
  curiae is GRANTED. The amicus brief submitted on October 3, 2014, is accepted for
  filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             October 14, 2014